947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Terry JOHNSON, Petitioner-Appellant,v.W.D. BLANKENSHIP, Warden;  T.R. Williams, AdjustmentCommittee Chairman;  Correctional Officer Dillow;R.A. Young, Respondents-Appellees.
No. 91-6621.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 24, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-474-R)
William Terry Johnson, appellant pro se.
W.D.Va.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William Terry Johnson appeals from the district court's order which construed his 42 U.S.C. section 1983 complaint as a petition for habeas corpus relief under 28 U.S.C. section 2254 and dismissed the action for failure to exhaust state remedies.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.   Johnson v. Blankenship, CA-91-474-R (W.D.Va. July 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.